Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Application
This action is in response to Applicant's filing on 15 September 2021. Claims 1-10 are presently pending and under consideration.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 15 September 2021 and 24 October 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a control unit that controls, acquires, sets, executes, terminates, resets, selects, outputs, and performs, as in claims 1-9.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows the following disclosure appears to be the corresponding structure described in the specification for the 35 USC 112 (f) limitation “control unit”: Figs. 1-4 and 8 disclosing controller 20 and paragraphs [0020] – [0023], disclosing the control unit as a controller 20 controls the drive unit 30 and includes a CPU 21, a memory 22, a storage unit 23, a channel adapter 24, and a bus interface 25. Paragraph [0106] also discloses the processing may be implemented via a plurality of CPUs or FPGA (Field- Programmable Gate Array).
If applicant does not intend to have this/these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent claims 1 and 10 and dependent claims 2-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception of an abstract idea without significantly more. The claims recite the controlling of storage devices and setting of an operating mode for the storage devices. 
The limitations of controlling and setting of an operating mode for a storage device, is a process that, under its broadest reasonable interpretation, covers performance of the limitation entirely in the mind but for the recitation of generic computer components (i.e. the control unit as defined by the specification and interpreted above as a generic computer component comprising a CPU, a memory, a storage unit, a channel adapter, and a bus interface). That is, other than reciting a CPU, a memory, a storage unit, a channel adapter, and a bus interface, nothing in the claim element preclude the steps from practically being performed in the mind. In this instance, the mode for operation of the storage device is set based on power state information. If a claim limitation under its broadest reasonable interpretation covers performing of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a “storage apparatus”, “plurality of storage devices”, “control unit”, “retains” step, and “acquires” step which are recited at a high level of generality (i.e. generic computer components performing generic computer functions), and the invocation of 112(f) in the interpretation of “control unit”  also results in the corresponding structural interpretation as generic high level components (See 112(f) interpretation directly above), such that they amount to no more than mere instructions to apply the exception using generic computer components. The additional elements of “retains” step, “acquires” step are mere data gathering and output which amounts to insignificant extra-solution activity (see MPEP 2106.05(g)). Accordingly, the additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on performing the abstract idea entirely in the mind.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a storage apparatus”, “plurality of storage devices”, “a control unit” amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Further, the additional elements of a “retains” step and “acquires” step are directed to “storing and retrieving information in memory” and “receiving or transmitting data over a network”, respectively, which the courts have found to be well-understood, routine, and conventional activities (see MPEP 2106.05(d)(II)). Thus the claims are not patent eligible.
Additionally, dependent claims 2-9 recite additional “sets” step, “executes” step, “terminates” step, “selects” step, “outputs” step, “performs next selection” step that covers performance of the limitation in the mind but for the recitation of generic computer components, or else they include additional functional elements which do not provide a practical application of the mental process. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and therefore are also patent ineligible.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nazari et al (WO2017188981, hereinafter Nazari).
Regarding claim 1, Nazari discloses a storage apparatus comprising: a plurality of storage devices that read and write data by operating in any one of a plurality of operation modes which vary in electric power consumption (See Nazari, Fig. 1, [0008], disclosing SSDs can have multiple power modes with higher power modes corresponding to higher write performance, and [0012], “storage enclosure capable of using storage drives with multiple power usage modes”); and
a control unit that controls the storage devices (See Nazari, [0013] & [0014], disclosing a power controller engine and a storage controller engine),
wherein each of the plurality of storage devices retains power state information indicating electric power consumption of each of the operation modes (See Nazari, [0016], disclosing storage drives with power usage modes with a corresponding power usage value); and
wherein the control unit acquires the power state information from each of the plurality of storage devices and sets the operation modes for the plurality of storage devices on the basis of the acquired power state information and permissible electric power consumption which can be assigned to each of the storage devices (See Nazari, [0010], [0022], [0025], & [0041], disclosing the power controller engine setting the effective power usage mode for one or more storage drives at a particular time and can be based on previous effective power usage mode, a power usage value, or write queue/latency size and dynamically adjusting power usage to storage drives that may have a performance need) .

Regarding claim 2, Nazari disclosed the storage apparatus according to claim 1 as described hereinabove. Nazari further discloses wherein the power state information includes at least any one of information of maximum electric power consumption and average electric power consumption in each of the operation modes of the storage devices (See Nazari, [0017], disclosing a power usage value which can be a peak power rating or a root mean square rating of a storage drive);
wherein the permissible electric power consumption includes permissible maximum electric power consumption indicating maximum electric power consumption which can be assigned to each of the storage devices, and permissible average electric power consumption indicating average electric power consumption which can be assigned to each of the storage devices (See Nazari, [0010], disclosing storage drives having a power mode in comparison to a power budget and [0016] & [0017], disclosing each storage drive having a power usage value representing a peak and average power rating); and
wherein the control unit sets the operation mode of each of the storage devices to satisfy at least either one of a first condition requiring that the maximum electric power consumption be less than the permissible maximum electric power consumption, and a second condition requiring that the average electric power consumption be equal to or less than the permissible average electric power consumption (See Nazari, [0010], disclosing setting an initial power mode based on a comparison of power consumption in relation to the power budget).

Regarding claim 3, Nazari disclosed the storage apparatus according to claim 2 as described hereinabove. Nazari further discloses wherein the control unit sets, to each of the storage devices, either one of: an operation mode in which the power state information includes information of the maximum electric power consumption, but does not include information of the average electric power consumption, and which satisfies the first condition; and an operation mode in which the power state information includes the information of the maximum electric power consumption and the average electric power consumption, and which satisfies the second condition (See Nazari, [0010] & [0020], disclosing setting an initial power mode based on a comparison of power consumption in relation to the power budget, or in other words, less than the maximum allowable power consumption).

Regarding claim 4, Nazari disclosed the storage apparatus according to claim 1 as described hereinabove. Nazari further discloses wherein the control unit: executes operation mode search processing for searching for the operation mode which can be set to each of the plurality of storage devices on the basis of the power state information acquired from each of the plurality of storage devices (See Nazari, [0019], disclosing setting the power usage mode based on power usage value of the device and [0021], disclosing setting the power usage value for a storage drive or multiple storage drives to be less than the power budget, or in other words, finding drives with a power usage value and mode to set); and 
sets the operation mode, which is found by the operation mode search processing, to each of the storage devices (See Nazari, [0019] and [0021], disclosing setting the effective power usage mode for the storage drives, the power usage mode being “effective” when set as active for a particular storage drive at a given time, such that the power budget requirements are met).

Regarding claim 5, Nazari disclosed the storage apparatus according to claim 4 as described hereinabove. Nazari further discloses wherein the control unit: executes the operation mode search processing on each of the storage devices by judging whether the operation mode can be set or not (See Nazari, [0021], disclosing whether the greatest power usage value for each of the storage drives is larger than the power budget), with respect to the operation modes in descending order of the electric power consumption (See Nazari, [0021] & [0025], disclosing setting the effective power usage mode of one or more of the drives to a lower power usage mode/value lower than a previous effective power mode/value); and
terminates the operation mode search processing on each of the storage devices if it is determined that the operation mode can be set (See Nazari, [0021] & [0025], disclosing setting the effective power usage mode of one or more of the drives to a lower power usage mode/value which completes the processing for that particular drive/array until power budget/performance allows additional adjustment).

Regarding claim 6, Nazari disclosed the storage apparatus according to claim 4 as described hereinabove. Nazari further discloses wherein the control unit: regularly acquires a setting status of the operation mode while each of the storage devices is in operation (See Nazari, [0022], disclosing determining write performance for storage drives and setting the power usage mode based on write queue reaching a threshold, or in other words, while in operation); and
resets the operation mode if the acquired setting status of the operation mode does not match the operation mode which has been found by the operation mode search processing (See Nazari, [0019], disclosing initially setting a power usage mode, and [0021] & [0022] resetting the power usage value/modes based on matching the power budget requirements).

Regarding claim 7, Nazari disclosed the storage apparatus according to claim 1 as described hereinabove. Nazari further discloses wherein when electric power is supplied to the storage apparatus, the control unit: sets the number of simultaneous activation devices to the plurality of storage devices (See Nazari, [0024], disclosing setting the power usage mode/value of a group of storage drives belonging to a particular array):
selects, as activation target storage devices, at least any one of storage devices which have not been activated from among the plurality of storage devices in a quantity equal to or less than the number of simultaneous activation devices (See Nazari, [0024], when one of the multiple arrays that does not meet a write latency requirement, adjusting, or activating, its power value to the proper mode to meet requirements); and
outputs an activation instruction to each of the selected activation target storage devices (See Nazari, [0024], adjusting an entire group of drives belonging to a particular array to meet threshold requirements).

Regarding claim 8, Nazari disclosed the storage apparatus according to claim 7 as described hereinabove. Nazari further discloses wherein the control unit sets the number of simultaneous activation devices on the basis of the number of already activated storage devices among the plurality of storage devices (See Nazari, [0024] disclosing already operating devices grouped into arrays and adjusting the power value/mode on a grouped array basis).

Regarding claim 9, Nazari disclosed the storage apparatus according to claim 7 as described hereinabove. Nazari further discloses wherein after completing to set the operation mode to all the selected activation target storage devices, the control unit performs next selection of the activation target storage device (See Nazari, [0024], disclosing selecting an array of multiple arrays for power usage mode/value adjustment, where upon completion of a first adjustment to a first array, when the next array that meets the write latency or write queue threshold, it is selected for adjustment).

Regarding claim 10, Nazari discloses a method for controlling a storage apparatus equipped with a plurality of storage devices that read and write data by operating in any one of a plurality of operation modes which vary in electric power consumption (See Nazari, Fig. 1, [0008], disclosing SSDs can have multiple power modes with higher power modes corresponding to higher write performance, and [0012], “storage enclosure capable of using storage drives with multiple power usage modes”), comprising:
acquiring power state information indicating electric power consumption of each of the operation modes from each of the plurality of storage devices (See Nazari, [0009], “a mechanism of communication can be used to provide setting information from the drives to the enclosure and/or power/storage controllers”); and
setting the operation modes for the plurality of storage devices on the basis of the acquired power state information and permissible electric power consumption which can be assigned to each of the storage devices (See Nazari, [0010], [0022], [0025], & [0041], disclosing the power controller engine setting the effective power usage mode for one or more storage drives at a particular time and can be based on previous effective power usage mode, a power usage value, or write queue/latency size and dynamically adjusting power usage to storage drives that may have a performance need).

EXAMINER’S NOTE
	
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Piszczek et al (US 9477279 B1) which discloses storage with active power monitoring and control based on a power budget.
Sato (US 2019/0220082 A1) which discloses storage device monitoring for power consumption, efficiency, and throttling based on retrieved information from the storage device by a controller.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691. The examiner can normally be reached Monday-Friday 10-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H.K/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137